DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2021 has been entered.
Claims 1-3, 5-11, and 13 are pending. Claim 1 is amended. Claims 4 and 12 are canceled. Claims 5-7 are withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burnham et al. (US 2011/0038124 A1).
Regarding claim 1, Burnham teaches a formulation consisting of a resin mix and a metal mix, wherein the resin mix consists of EPON 862, EPON 824, MHHPA, AGE, 
Burnham does not teach a specific embodiment wherein the composition is devoid of other inorganic fillers. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Burnham’s conductive filler that is silver metal to substitute for Burnham’s In48Sn and Bi58Sn in Burnham’s metal mix in Burnham’s formulation, which would read on the limitation wherein the composition is devoid of other inorganic fillers as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a formulation that has conductivity because Burnham teaches that the formulation consists of a resin mix and a metal mix, wherein the metal mix consists of In48Sn, Bi58Sn, Ag Technic, Ag Metalor, and Ag Ferro [0106], wherein the In48Sn is an indium-tin alloy that is a conductive filler, and the Bi58Sn is a bismuth-tin alloy that is a conductive filler [0044], wherein the Ag Technic is a large silver powder that is 20 μm from TECHNIC, the AG Metalor is a small silver powder that is 3 μm from METALOR, and the Ag Ferro is a medium silver-coated copper that is 9 μm from FERRO [0047], wherein the large silver powder, the small silver powder, and the medium silver-coated copper [0047] are conductive fillers [0044, 0046, 0048,0049], and that in another embodiment, the formulation comprises a conductive filler that is silver metal instead of a combination of bismuth-tin alloy and indium-tin alloy [0044]. Examples of rationales that may support a conclusion of 
Burnham does not teach a specific embodiment wherein a content of the inorganic filler component is from 20% to 65% by volume based on a total amount of the resin component, the curing agent, and the inorganic filler component. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the total metal vol % in Burnham’s formulation to be from 60 vol % to 65 vol %, based on the volume of Burnham’s formulation, which would read on the limitation wherein a content of the inorganic filler component is from 60% to 65% by volume based on a total amount of the resin component, the curing agent, and the inorganic filler component as claimed. One of ordinary skill in the art would have been motivated to do so because Burnham teaches that the total polymer vol % in the formulation is 34.43%, that the total metal vol % in the formulation is 65.57% [0106], that in another embodiment, the formulation comprises about 60 vol % to about 80 vol % of the conductive filler, based on the volume of the formulation [0048] or 60-70 vol % of metal loading to polymer, based on the volume of the formulation [0042], that the composition has thermal conductivity [0045], that the large silver powder, the small silver powder, and the medium silver-coated copper [0047] are conductive fillers [0044, 0046, 0048,0049], and that the silver metal is a conductive filler [0044], which means that the total metal vol % in Burnham’s formulation, based on the volume of Burnham’s formulation, would have affected the conductivity and thermal conductivity of Burnham’s formulation, which means that optimizing the total metal vol % in Burnham’s formulation, 
The Office recognizes that all of the claimed physical properties are not positively taught by Burnham, namely that the composition has a complex viscosity at 80°C of from 1 × 105 Pa·s to 5 × 106 Pa·s. However, Burnham renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the composition as explained above. Also, Burnham’s formulation does not further comprise any ingredients that are not recited in the claim and would not inherently further comprise any ingredients that are not recited in the claim. Additionally, Burnham teaches that a strain sweep testing was conducted on the formulation [0103], and that the results are shown in the figure [0103] 
    PNG
    media_image1.png
    559
    802
    media_image1.png
    Greyscale
 5 Pa·s. Furthermore, the instant application recites that the above heat dissipation material adhering composition preferably has a complex viscosity of 1 x 103 Pa·s to 5 x 106 Pa·s at 80°C in the absence of a solvent, and more preferably has a complex viscosity of 1 x 104 Pa·s to 1 x 106 Pa·s [0043], and that the complex viscosity at 80°C can be made within the above range by selecting the type and amount of each component to be blended [0044]. Also, Burnham does not teach that the formulation comprises a solvent, and Burnham’s formulation would not inherently comprise a solvent. Therefore, the claimed physical properties would naturally arise from the composition that is rendered obvious by Burnham. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
The limitation wherein the composition is a heat dissipation material adhering composition is an intended use. The resin composition that is rendered obvious by Burnham would have been capable of performing as a heat dissipation material 
Regarding claim 8, Burnham teaches a formulation consisting of a resin mix and a metal mix, wherein the resin mix consists of EPON 862, EPON 824, MHHPA, AGE, and tBPG [0106], wherein the EPON 862 and EPON 824 are epoxy resins [0041], wherein the tBPGE is t-butylphenyl glycidyl ether, and the AGE is allyl glycidyl ether [0060], which reads on the limitation wherein the resin component consists of the epoxy resin as claimed.
Regarding claim 13, the Office recognizes that all of the claimed physical properties are not positively taught by Burnham, namely that the complex viscosity at 80°C is within the range of from 7.2 × 105 Pa·s to 5 × 106 Pa·s. However, Burnham renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the composition as explained above. Also, Burnham’s formulation does not further comprise any ingredients that are not recited in the claim and would not inherently further comprise any ingredients that are not recited in the claim. Additionally, Burnham teaches that a strain sweep testing was conducted on the formulation [0103], and that the results are shown in the figure [0103] 
    PNG
    media_image1.png
    559
    802
    media_image1.png
    Greyscale
 (FIG. 10), wherein the ETA in Pa·s is the complex viscosity ([0104], FIG. 11). According to Burnham’s figure, at a temperature of 80.0 °C, the formulation has a complex viscosity of about 2 × 105 Pa·s. Furthermore, the instant application recites that the above heat dissipation material adhering composition preferably has a complex viscosity of 1 x 103 Pa·s to 5 x 106 Pa·s at 80°C in the absence of a solvent, and more preferably has a complex viscosity of 1 x 104 Pa·s to 1 x 106 Pa·s [0043], and that the complex viscosity at 80°C can be made within the above range by selecting the type and amount of each component to be blended [0044]. Also, Burnham does not teach that the formulation comprises a solvent, and Burnham’s formulation would not inherently comprise a solvent. Therefore, the claimed physical properties would naturally arise from the composition that is rendered obvious by Burnham. When the .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Burnham et al. (US 2011/0038124 A1) as applied to claim 1, and further as evidenced by Hexion (Hexion, “Technical Data Sheet EPON Resin 862”, 06/23/2021) and Hexion (Hexion, “Technical Data Sheet EPON Resin 824”, 06/23/2021).
Regarding claim 2, Burnham renders obvious the heat dissipation material adhering composition according to claim 1 as explained above. Burnham teaches that the formulation consists of a resin mix and a metal mix, wherein the resin mix consists of EPON 862, EPON 824, MHHPA, AGE, and tBPGE [0106], wherein the EPON 862 and EPON 824 are epoxy resins [0041], wherein the tBPGE is t-butylphenyl glycidyl ether, and the AGE is allyl glycidyl ether, herein the t-butylphenyl glycidyl ether and the allyl glycidyl ether are viscosity modifying components that are designed to reduce the viscosity of the epoxy resin [0060]. Hexion provides evidence that EPON Resin 862 is a liquid epoxy resin (p. 1), and Hexion provides evidence that EPON Resin 824 is a liquid .

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Burnham et al. (US 2011/0038124 A1) as applied to claim 1, and further in view of Hatakeyama et al. (US 2014/0367883 A1, cited in IDS).
Regarding claim 3, Burnham renders obvious the heat dissipation material adhering composition according to claim 1 as explained above. Burnham teaches that the formulation consists of a resin mix and a metal mix, wherein the resin mix consists of EPON 862, EPON 824, MHHPA, AGE, and tBPGE [0106], wherein the MHHPA is a crosslinker that is methylhexahydrophthalic-anhydride [0041]. Burnham teaches that in another embodiment, the formulation comprises a crosslinker [0041].
Burnham does not teach that the curing agent is one type or two or more types selected from an imidazole-based curing agent, a cation-based curing agent, and a radical-based curing agent. However, Hatakeyama teaches a curing agent that is an imidazole compound [0082] that is present in an epoxy resin composition that further comprises an epoxy resin [0081] that is a thermosetting resin component [0074] that is a polymer matrix [0074] that is present in a material component that further comprises boron nitride particles [0059] and optionally inorganic microparticles that are silver [0070], and that is used to produce a thermally conductive sheet [0056]. Burnham and Hatakeyama are analogous art because both references are in the same field of endeavor of a composition comprising a resin component containing an epoxy resin, a curing agent, and an inorganic filler component that optionally comprises silver. Before prima facie obvious to substitute equivalents known for the same purpose (MPEP 2144.06(II)).
Regarding claim 9, Burnham renders obvious the heat dissipation material adhering composition according to claim 1 as explained above. Burnham teaches that the formulation consists of a resin mix and a metal mix, wherein the resin mix consists of EPON 862, EPON 824, MHHPA, AGE, and tBPGE [0106], wherein the MHHPA is a crosslinker that is methylhexahydrophthalic-anhydride [0041]. Burnham teaches that in another embodiment, the formulation comprises a crosslinker [0041].
Burnham does not teach that the curing agent comprises at least one of a cation-based curing agent and a radical-based curing agent as claimed. However, Hatakeyama teaches a curing agent and a curing accelerator [0081], wherein the curing accelerator is tetra-n-butylphosphonium-o,o-diethylphosphorodithioate [0092], wherein the curing agent is optionally an acid anhydride compound [0082] that is optionally 4-methyl-hexahydrophthalic anhydride [0085], wherein the curing agent and the curing accelerator are present in an epoxy resin composition that further comprises an epoxy resin [0081] that is a thermosetting resin component [0074] that is a polymer matrix [0074] that is present in a material component that further comprises boron nitride particles [0059] and optionally inorganic microparticles that are silver [0070], and that is used to produce a thermally conductive sheet [0056]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hatakeyama’s curing accelerator that is tetra-n-butylphosphonium-o,o-diethylphosphorodithioate to substitute for a fraction of Burnham’s MHHPA in Burnham’s resin mix in Burnham’s formulation, which would read on the limitation .

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Burnham et al. (US 2011/0038124 A1) as applied to claim 1, and further in view of Kawai (US 2011/0120761 A1, made of record on 07/06/2020).
Regarding claims 10-11, Burnham renders obvious the heat dissipation material adhering composition according to claim 1 as explained above.


Response to Arguments
Applicant’s arguments, see p. 7-13, filed 06/16/2021, with respect to the rejection of claims 1-3, 8-9, and 13 under 35 U.S.C. 103 as being unpatentable over Kishi et al. (US 5,616,405, made of record on 10/20/2020) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 7-13, filed 06/16/2021, with respect to the rejection of claims 10-11 under 35 U.S.C. 103 as being unpatentable over Kishi et al. (US 5,616,405, made of record on 10/20/2020) in view of Kawai (US 2011/0120761 A1, 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DAVID T KARST/           Primary Examiner, Art Unit 1767